United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                July 9, 2007
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 06-60577
                          Summary Calendar


DONALD JONES,

                                     Plaintiff-Appellant,

versus

HELEN SMITH; RONALD KING; CHRISTOPHER B. EPPS; JAMES EASTERLING,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 2:05-CV-2160
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Donald Jones, Mississippi state prisoner # K3202, appeals

the district court’s dismissal of his pro se civil rights

action against four Mississippi Department of Corrections

officials for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   A dismissal under this subsection is

reviewed de novo.    See Ruiz v. United States, 160 F.3d 273, 275

(5th Cir. 1998).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60577
                                 -2-

     Jones contends that the district court erred by dismissing

his claim based on the loss of his prison job.    The district

court correctly held that this claim lacks merit because a

prisoner does not have a constitutionally protected liberty

interest in his prison work assignment.    See Jackson v. Cain,

864 F.2d 1235, 1250 (5th Cir. 1989).

     Jones contends that the district court erred in dismissing

his complaint before summonses were served on the defendants.

However, 28 U.S.C. § 1915(e)(2) instructs the district court to

dismiss a complaint “at any time” that dismissal appears

warranted.    Thus there is no requirement for service on the

defendants.    Id.; see also Carr v. Dvorin, 171 F.3d 115, 116

(2d Cir. 1999) (noting that 28 U.S.C. § 1915A, like § 1915(e)(2),

“clearly does not require that process be served or that

plaintiff be provided an opportunity to respond before

dismissal”).    Accordingly, service was not required before

dismissing the action for failure to state a claim.

     The district court's dismissal of the action for failure to

state a claim under § 1915(e)(2)(B)(ii) counts as a strike under

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   Jones is cautioned that if he accumulates three

strikes under § 1915(g), he will not be able to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.

     AFFIRMED; SANCTION WARNING ISSUED.